Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-0317)

Complainant
v.

Unin Discount, Inc. / Hayat Abdirahman
d/b/a Central Station,

Respondent,
Docket No. C-15-1141
Decision No. CR3752

Date: April 2, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Unin Discount, Inc. / Hayat Abdirahman d/b/a Central Station,
at 806 South Central Avenue, New Albany, Mississippi 38652, and by filing a copy of
the complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Central Station impermissibly sold cigarettes to
minors, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.

§ 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose
a $250 civil money penalty against Respondent Central Station.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on February 4, 2015, CTP served the
complaint on Respondent Central Station by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Central Station has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

At approximately 5:46 p.m. on April 7, 2014, at Respondent’s business
establishment, 806 South Central Avenue, New Albany, Mississippi 38652, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Winston Red 100’s Box cigarettes to a person younger than 18 years of age. The
inspector also observed that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older;

In a warning letter dated June 5, 2014, CTP informed Respondent of the
inspector’s observations of April 7, 2014, and that such actions violate federal law,
21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that Respondent’s
failure to correct its violations could result in a civil money penalty or other
regulatory action;

At approximately 4:42 p.m. on August 19, 2014, at Respondent’s business
establishment, 806 South Central Avenue, New Albany, Mississippi 38652, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Marlboro Menthol cigarettes to a person younger than 18 years of age.

These facts establish Respondent Central Station’s liability under the Act. The Act

prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years
of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Unin Discount, Inc. / Hayat Abdirahman d/b/a Central Station. Pursuant to 21 C.F.R.
§ 17.11(b), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

